             Case 2:18-cr-00131-RAJ Document 1363 Filed 07/17/20 Page 1 of 2




1                                                              The Honorable Richard A. Jones
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
11
       UNITED STATES OF AMERICA,                         NO. CR18-131 RAJ
12
13                           Plaintiff                   ORDER TERMINATING
                        v.                               DEFENDANT=S
14                                                       PARTICIPATION IN DREAM
       CARLISA AJA McNEAL,                               PROGRAM AND DISMISSING
15                                                       CRIMINAL CHARGES BASED ON
                             Defendant.                  SUCCESSFUL COMPLETION
16
                                                         OF DREAM PROGRAM
17
18
            On July 12, 2019, the Defendant entered a guilty plea to Count 1 of an Indictment
19
     charging her with conspiracy to distribute controlled substances in violation of Title 21,
20
     United States Code, Sections 841(a)(1), (b)(1)(A), and 846. Dkt. No. 934. The plea was
21
     entered pursuant to a plea agreement. Dkt. No. 936. Subsequent to entry of the guilty
22
     plea, the Defendant was accepted to participate in the Drug Reentry Alternative Model
23
     (DREAM) program. Dkt. No. 943. The Defendant executed a contract memorializing her
24
     acceptance and participation in the program. Dkt. No. 944.
25
            The DREAM Executive Review Team, including the undersigned United States
26
     District Judge, have determined that the Defendant has successfully complied with the
27
28
      ORDER TERMINATING DEFENDANT’S PARTICIPATION                         UNITED STATES ATTORNEY
                                                                           700 STEWART ST., SUITE 5220
      IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                           SEATTLE, WASHINGTON 98101
      McNEAL/CR18-131RAJ - 1                                                     (206) 553-7970
           Case 2:18-cr-00131-RAJ Document 1363 Filed 07/17/20 Page 2 of 2




1 program requirements set forth in the DREAM contract. Having made this determination,
2 the Court hereby orders that:
3         1. Defendant’s participation in the DREAM program is terminated;
4         2. On Defendant’s request, her previously entered guilty plea is withdrawn
5            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
6            finding a fair and just reason having been demonstrated by Defendant’s
7            successful completion of the DREAM program; and
8         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
9            the criminal charges filed against the Defendant in the above-captioned case
10           are dismissed with prejudice with good cause having been shown by
11           Defendant’s successful completion of the DREAM program.
12
13        DATED this 17th day of July 2020.
14
15                                                A
16                                                The Honorable Richard A. Jones
17                                                United States District Judge
                                                  Western District of Washington
18                                                DREAM Judicial Officer
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                      UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                       SEATTLE, WASHINGTON 98101
     McNEAL/CR18-131RAJ - 2                                                  (206) 553-7970
